Title: From George Washington to Daniel Brodhead, 28 February 1781
From: Washington, George
To: Brodhead, Daniel


                        
                            Dear Sir
                            Head Quarters New Windsor 28th Feby 1781
                        
                        Your favor of the 23d ulto reached me the 23d instant. I cannot but regret that the irregular supply of
                            provision still continues in your quarter, and I am sorry that the prohibitory laws of particular States should add to the
                            difficulties; but it is not for me to interfere in cases of that kind.
                        The provision purchasing for Colo. Clarke is for a very essential purpose—You have, I imagine been before
                            this time informed of the object, by the receipt of a letter from me of the 29th Decemr sent under cover to the Governor
                            of Virginia to be delivered to you by Colo. Clarke himself, or some person deputed by him. I make no doubt but you
                            complied as fully as was in your power with the requisition contained in that letter, as the least hesitation may have
                            frustrated an enterprize of the highest importance to the peace and safety of the whole Western Frontier—I should have
                            been glad, had it been in my power to have furnished you with a continental force sufficient to have carried on the
                            expedition which Colo. Clarke has in contemplation, with any tolerable probability of success, but the southern War is
                            such a drain for our troops, that we shall with the greatest difficulty be enabled to spare bare Garrisons for our
                            Frontier posts—If the English at Detroit were planning an attack upon Fort Pitt—Colo. Clarkes expedition should be
                            favoured and forwarded as much as possible, as the most likely method of counteracting them and obliging them to turn
                            their views to the defensive.
                        I have no objection to your coming down the Country to represent the state of Affairs to the Westward and to
                            look after your private affairs, provided you leave a good Officer in command—Should my letter of the 29th Decemr not have
                            reached you, when you come away, you will leave the most pointed orders with the officer in command to comply strictly
                            with the terms of it. I am &c.

                    